                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                IN THE UNITED STATES DISTRICT COURT               March 18, 2020
                FOR THE SOUTHERN DISTRICT OF TEXAS              David J. Bradley, Clerk
                         HOUSTON DIVISION



UNITED STATES OF AMERICA            §
                                    §
                                    §
V.                                  §        CRIMINAL NO. H-13-575-06
                                    §
ZEBADIAH JEROME COMB                §




                    MEMORANDUM OPINION AND ORDER



     On December 30,    2016,    the court denied a Motion Under 28

u.s.c. § 2255 to Vacate, Set Aside, or Correct Sentence By a Person
in Federal Custody filed by the defendant, Zebadiah Jerome Comb

(Register No. 97622-079) . 1    Comb did not appeal that decision.           He

has, however, filed several motions and other submissions in an

attempt to reopen this case and raise new claims for relief,

including:   a Memorandum Brief in Support of Motion to Vacate, Set

Aside,   or Correct Sentence,     Pursuant to 28 U.S.C.   §   2255(f) (3)

("Memorandum Brief") (Docket Entry No. 335); a Motion for Cause and

Consideration of the Case ("Motion for Reconsideration") (Docket

Entry No. 340); and a Motion for Discovery Pursuant to Rule 6(b)

Discovery ( "Motion for Discovery") (Docket Entry No. 341) .                 In


     1
      Memorandum Opinion and Order, Docket Entry No. 289. Although
Civil Action No. H-16-2241 was assigned to Comb's initial motion
under 28 U.S.C. § 2255 for administrative purposes, all docket
entries referenced are to Criminal No. H-13-0575-06 and all page
citations refer to the page number imprinted by the court's
electronic filing system, CM/ECF.
response to these motions, the government has filed United States'

Response to Successive Motion for Relief Under 28 U.S.C. § 2255 and
Motion to Dismiss ("Motion to Dismiss") (Docket Entry No. 344).
Comb has filed a Motion in Response to the Government's Reply
(Docket Entry No. 345).

       Comb has also filed a Motion to Reopen Case and or Withdraw
Plea Pursuant to Rule 32(d) ("Motion to Reopen Case or Withdraw
Plea") (Docket Entry No. 343), which also attempts to raise new
claims. The government has filed United States' Response to Motion

to Reopen Case or Withdraw Plea (Docket Entry No. 346).                 Comb has
filed a Response to Government's Reply to Petitioner's Motion to
Reopen Case or Withdraw Plea (Docket Entry No. 348) and a Motion to
Appoint Counsel (Docket Entry No. 349).
       The court has carefully reviewed the criminal action.                  Based
upon       this    review   and    the      application   of    governing     legal
authorities, the court concludes that the government's Motion to
Dismiss should be granted and that all of Comb's motions should be
denied for the reasons explained below.


                                   I.    Background

       On November 25, 2013, a grand jury returned a three-count
Superseding Indictment charging Comb and several confederates in
connection with the armed robbery of a J.P. Morgan Chase Bank
located       in   Kingwood,      Texas.2       Specifically,    Comb   and    his
codefendants were charged with aiding and abetting bank robbery in

       2
           Superseding Indictment, Docket Entry No. 55, pp. 1-4.
                                          -2-
violation of 18 U.S.C. §§ 2113(a), (d), and 2 (count one); aiding

and abetting the carrying and brandishing of a firearm in relation
to a crime of violence, namely a bank robbery, in violation of 18
U.S.C. §§ 924(c)(1)(A)(ii) and 2 (count two); and conspiracy to
carry and brandish a firearm in relation to a crime of violence,
namely bank robbery, in violation of 18 U.S.C.        §     924(o) (count

three).3
     Comb, who had been previously convicted of bank robbery, 4 pled
guilty to the charges in count one of the Superseding Indictment on
April 11, 2014, under the terms of a written Plea Agreement. 5        The
Plea Agreement contained the following factual basis for the guilty
plea based on what the government anticipated proving at trial:
          On July 31, 2013, ALEXANDER SYLVESTER SELLERS,
     RODERICK DEWAYNE ANDERSON, ESEKIER HAMM, KEELAND DURALLE
     WILLIAMS, KENDRICK DEWAYNE WALKER, and ZEBADIAH JEROME
     COMB robbed the J.P. Morgan Chase Bank located at 2611
     West Houston Parkway, Kingwood, Texas, which is insured
     by the Federal Deposit Insurance Corporation (FDIC).
     SELLERS, ANDERSON, HAMM, and WILLIAMS entered the bank
     carrying firearms, while WALKER remained outside the bank
     in a vehicle to act as the getaway driver, and COMB drove
     a separate vehicle through the area around the bank
     acting as surveillance for the robbery crew. Two of the
     robbery crew, both brandishing firearms, went directly
     behind the teller counter of the bank while the other
     two, both of whom were also brandishing firearms,
     remained in the lobby. Bank employees were forced at
     gunpoint to retrieve cash from two teller drawers. After


     3
         Id. at 1-3.
     4
      See Judgment in a Criminal Case in United States v. Comb,
Crim. No. H-01-cr-0145-04 (S.D. Tex. April 4, 2002), Docket Entry
No. 227, pp. 1-2 (imposing a total of 101 months' imprisonment
followed by a three-year term of supervised release for bank
robbery and use of a firearm during a crime of violence).
     5
         Plea Agreement, Docket Entry No. 86, p. 1   1 1.
                                  -3-
    receiving the cash, the robbery crew exited the bank and
    departed the area in a stolen Dodge Durango driven by
    WALKER. The loss amount attributed to the robbery was
    $11,293.00.
         Houston Police Department (HPD) patrol units in the
    area spotted the suspect vehicle and a chase ensued. The
    suspect vehicle collided with a third party vehicle in
    the area of FM 1960 and West Lake Houston Parkway.
    SELLERS, ANDERSON, HAMM, WILLIAMS, and WALKER were
    apprehended by law enforcement after a brief foot chase.
    Recovered by investigators was cash totaling $9,193.00,
    one shotgun, and three semiautomatic pistols. In post­
    arrest statements, WILLIAMS, SELLERS and ANDERSON
    identified ZEBADIAH JEROME COMB as having planned the
    robbery.
         On September 24, 2013, COMB was arrested by HPD
    pursuant to a state arrest warrant. During his arrest,
    COMB gave his consent to search the vehicle he was
    driving at the time of his arrest.      Three cellular
    telephones were located within his vehicle.         The
    telephones were retained as evidence. COMB acknowledged
    that all three telephones were his.
         In a post-arrest statement, COMB admitted he was the
    consultant in the neighborhood regarding bank robberies.
    COMB stated he coached individuals about how best to rob
    banks. Additionally, COMB stated he always possessed his
    cellular telephones and did not go anywhere without them.
         On October 9, 2013, HPD performed an analysis of
    cellular telephone tower information received from the
    service provider for COMB's cell phones. Results from
    the analysis revealed that on July 31, 2013 COMB's
    cellular telephone was being utilized in close proximity
    to the cellular tower closest to the Chase Bank located
    at 2611 West Houston Parkway. Additionally, analysis
    revealed that COMB' s cellular telephone moved to the
    tower in close proximity to the arrest of SELLERS,
    ANDERSON, HAMM, WILLIAMS, and WALKER at the time of their
    arrest.6
Comb signed the Plea Agreement, confirming that he had reviewed
"every part" of the document with his attorney and voluntarily


    6
        Id. at 7-9,   1 14 (emphasis in original).
                                   -4-
agreed to its terms.7      Paragraph 6 of the Plea Agreement stated

that Comb "knowingly and voluntarily" waived the right to appeal or
"collaterally attack" his conviction and sentence under 28 U.S.C.
§ 2255. 8     The court expressly directed Comb's attention to the
waiver during the rearraignment hearing, and Comb acknowledged that
he had discussed the provision with his attorney.9       The court then

asked Comb if he "wish [ed]     to waive the right to contest [his]
conviction or sentence by means of any post-conviction proceeding,"
to which Comb replied, "Yes, sir."10
     The court accepted Comb's plea and directed the Probation
Department to prepare a Presentence Report ("PSR") for purposes of
sentencing.11    The PSR calculated Comb's total offense level at 33,
which included a four-level enhancement under U.S.S.G. § 3Bl.l(b)
for his role as an organizer/leader of the offense.12 The PSR noted
that Comb would be eligible for an adjustment for acceptance of
responsibility if he provided a statement before his sentencing.13
Based on a total offense level of 33 and his placement in Criminal


     7
         Plea Agreement - Addendum, Docket Entry No. 86, p. 13.
     8
         Plea Agreement, Docket Entry No. 86, pp. 3-4    1   6.
     9
         Transcript of Rearraignments, Docket Entry No. 217, pp. 14-16.
     10
          rd. at 16.
      0rder for Presentence Investigation
     11                                            and       Disclosure   &
Sentencing Dates, Docket Entry No. 87, p. 1.
     12
          PSR, Docket Entry No. 126, pp. 18-19.
     13   Id. at 19.
                                   -5-
History Category II, Comb faced a potential sentence of 151 to 188
months'     imprisonment. 14     Comb subsequently provided a written
statement, which was included in an addendum to the PSR, in which
he accepted his responsibility and admitted his guilt. 15            With a
three-level      decrease      for   acceptance   of   responsibility,   the

Probation Department revised its calculation to reflect a potential
term of imprisonment ranging from 108 to 135 months. 16
     Comb's defense counsel filed written objections to the four­

level enhancement assessed in the PSR for Comb's role as a leader
or organizer in the offense. 17         Comb also filed pro se objections
to the four-level enhancement and denied planning the robbery. 18
In addition, defense counsel filed a memorandum seeking a downward
variance in light of Comb's cooperation with authorities, and he
provided several character letters in an effort to reduce the
sentence below the recommended Guideline range. 19
     At a sentencing hearing held on September 17, 2015, the court
denied all of the objections raised by Comb and his defense


     14
          Id. at 31.
     15
          Second Addendum to the PSR, Docket Entry No. 178, pp. 1-2.


      Defendant's Responses and Objections to the Presentence
     17

Investigation Report, Docket Entry No. 186, pp. 1-6.
     18
          Letter, Docket Entry No. 185, pp. 1-2.
      Defendant's Memorandum in Aid of Sentencing and Motion for
     19

Variance Under 18 USC§ 3553, Docket Entry No. 201, pp. 1-10; and
Exhibits, Docket Entry No. 201-1, pp. 1-5.
                                       -6-
counsel. 20    Noting Comb's prior bank robbery conviction and his

admission that he helped others to plan and carry out such
offenses,     the court concluded that his placement in Criminal
History Category II did not adequately reflect the seriousness of
his criminal conduct or the likelihood that he would continue to

commit violent crimes in the future. 21        Noting further that three

bank employees were assaulted by co-conspirators in this case, the
court varied upward in order to protect the public from additional
criminal conduct by Comb and sentenced him to 188 months in prison
followed by a five-year term of supervised release. 22
     After the sentence was imposed, defense counsel filed a motion
asking the court to reconsider, seeking a sentence within the PSR's

recommended Guideline range of 108 to 135 months or, alternatively,
a sentence comparable to the terms of imprisonment imposed for

Comb's      codefendants. 23   Defense    counsel     noted   that   Comb's
codefendants had received sentences of 154 months (Dewayne Anderson
and Keeland Duralle Williams),           130 months   (Esekier Hamm),   110
months (Alexander Sellers), and 84 months (Kendrick Walker). 24         The
court denied the Motion for Reconsideration, emphasizing that the

     20
          Transcript of Sentencing, Docket Entry No. 218, p. 3.
     21
          Id. at 13.
      Id. at 14; Judgment in a Criminal Case, Docket Entry No. 204,
     22

pp. 2, 3.
      Defendant's Motion for Reconsideration of Sentence, Docket
     23

Entry No. 206, pp. 1-4.


                                    -7-
sentence of 188 months in prison was "sufficient, but not greater

than necessary, to comply with the relevant purposes set forth in
18 U.S.C.        §   3553(a) (2)" for reasons explained at the sentencing
hearing. 25
        After Comb filed a Notice of Appeal, 26 his appointed counsel

filed a brief under Anders v. California, 87 S. Ct. 1396 (1967),
stating that there was no non-frivolous issue for appeal.27           The
Fifth Circuit agreed and dismissed the appeal.28        See United States
v. Comb, 653 F. App'x 264 (5th Cir. June 21, 2016) (per curiam).
Comb did not file a petition for a writ of certiorari with the
United States Supreme Court.          As a result, his conviction became
final on September 19, 2016. See Clay v. United States, 123 S. Ct.
1072,        1075 (2003) (holding that a judgment becomes final for
purposes of seeking collateral review under 28 U.S.C. § 2255 "when
the time expires for filing a petition for certiorari contesting
the appellate court's affirmation of the conviction").

        On July 25, 2016, Comb filed a Motion Under 28 U.S.C. § 2255
to Vacate, Set Aside, or Correct Sentence by a Person in Federal
Custody ("Initial § 2255 Motion").29          He argued that his defense


        25
             Order, Docket Entry No. 211, p. 1.
        26
             Notice of Appeal, Docket Entry No. 202, p. 1.
      Opinion in United States v. Comb, No. 15-20531 (5th Cir.
        27

June 21, 2016), Docket Entry No. 243, pp. 1-2.
        2srd.

        29
             Initial § 2255 Motion, Docket Entry No. 253, pp. 1-10.
                                       -8-
counsel was ineffective for advising him to accept a guilty plea
with "no factual basis" and that it was "plain error" for the court
to consider his "leadership role" in the offense. 30                  Comb also
alleged that defense counsel was deficient for not arguing that his
sentence was "unreasonable" due to a "sentence disparity" with his

codefendants and for failing to object or request a reduction in
the sentence for his "minor role" in the offense.31 On December 30,
2016, the court concluded that Comb had knowingly and voluntarily
waived his right to collaterally attack his conviction or his
sentence and that his claims were subject to the waiver found in
the Plea Agreement.32          Alternatively, the court concluded that his
claims were without merit and denied relief.33 Comb did not appeal
that decision.
        On October 23, 2018, the court received Comb's Memorandum
Brief, which seeks relief from his sentence pursuant to 28 U.S.C.
§   2255 (f) (3) .34     Comb argues that he is entitled to relief because:
(1) his sentence should be corrected due to a "disparity" in light
of Hughes v. United States,             138 S. Ct.   1765   (2018);     (2) the
conviction was obtained in violation of the Fourth Amendment under


        30
             Id. at 4.
       31
             Id. at 5, 7.
       32
             Memorandum Opinion and Order, Docket Entry No. 289, p. 7.
       33
             Id. at 7-9.
       34
             Memorandum Brief, Docket Entry No. 335, pp. 1-13.
                                        -9-
Carpenter v. United States, 138 S. Ct. 2206 (2018), because police

illegally ordered him from his vehicle and unlawfully detained him
without a warrant when he was arrested by HPD on September 24,
2013; (3) defense counsel was deficient for failing to object to
the Presentence Report,              which failed to        award   a three-level

decrease for acceptance of responsibility; and (4) he was denied

effective assistance on appeal because his appointed attorney told
him that he had no meritorious issue to raise. 35
        On January 8,        2019,    the court received Comb's Motion for
Reconsideration, which argues that he is entitled to a reduction in
sentence under Rosemond v. United States, 134 S. Ct. 1240 (2014),
arguing that he had no knowledge that his co-conspirators intended
to use,         carry,    or possess weapons during the robbery. 36              On

January 17, 2019, Comb filed his Motion for Discovery, requesting
a copy of the warrant for his arrest and information regarding

whether his arrest violated the Fourth Amendment. 37                   On March 4,
2019,        Comb filed his Motion to Reopen Case or Withdraw Plea,
repeating        the     argument    that   his    arrest   violated   the   Fourth
Amendment and asking to withdraw his guilty plea under Rule 32(d)
of the Federal Rules of Criminal Procedure. 38


        35
             Id. at 2-11.
        36
             Motion for Reconsideration, Docket Entry No. 340, pp. 1-2.
        37
             Motion for Discovery, Docket Entry No. 341, pp. 1-2.
      Motion to Reopen Case or Withdraw Plea, Docket Entry No. 343,
        38

pp. 1-7.
                                            -10-
      The government argues that whether or not Comb's submissions

are construed as an attempt to revive his Initial§ 2255 Motion or
to reopen his criminal case, any attempt by Comb to raise new
claims constitutes an unauthorized second or "successive" motion
for relief under 28 U.S.C. § 2255. 39                  For the same reason, the

government argues that his Motion to Reopen Case or Withdraw Plea,
in addition to being untimely, also constitutes an improper attempt
to raise new claims in a successive application for relief under
§   2255.40        Because Comb has not obtained leave to pursue a
successive motion pursuant to 28 U.S.C. § 2244, as required under
§ 2255(h), the government argues that Comb's motions should be
dismissed for want of jurisdiction.41


                                     II.    Analysis

      Courts construe pleadings filed by pro se litigants under a
less stringent standard than those drafted by lawyers. See Haines
v. Kerner,         92 S. Ct. 594,          596 (1972) (per curiam);     see also

Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) ("A document filed
pro se is 'to be liberally construed [.] '") (quoting Estelle v.
Gamble,       97   S.   Ct.   285,     292    (1976)).      In   reviewing   these


      39
           Motion to Dismiss, Docket Entry No. 344, p. 8.
      United States' Response to Motion to Reopen Case or Withdraw
      40

Plea, Docket Entry No. 346, p. 5.
      Motion to Dismiss, Docket Entry No. 344, p. 8; United States'
      41

Response to Motion to Reopen Case or Withdraw Plea, Docket Entry
No. 346, p. 5.
                                            -11-
submissions, the title a prisoner gives to pro se pleadings is not

controlling; rather, courts look at the content of the pleading.
United States v. Santora, 711 F.2d 41, 42 n.1 (5th Cir. 1983).
     To the extent that Comb has attempted to cast his submissions

as motions for reconsideration of the sort that might arise under

Rule 60(b) of the Federal Rules of Civil Procedure, none of his
claims call into question the court's ruling on his Initial§ 2255
Motion.     Because   a   federal   criminal   defendant   is   generally
permitted only one motion for relief under § 2255, the Supreme
Court has clarified that motions under Rule 60(b) may not be used
to advance substantive claims.       See Gonzalez v. Crosby, 125 S. Ct.
2641, 2647-50 (2005) (distinguishing between motions that challenge
a "defect in the integrity of the federal habeas proceedings" and
those advancing substantive claims).       Instead, a defendant seeking
reconsideration under Rule 60(b) must raise "a non-merits-based
defect in the district court's earlier decision" on a motion for
collateral review.    In re Robinson, 917 F.3d 856, 862 (5th Cir.
2019) (emphasis in original) (citation and internal quotation marks
omitted).   Where a motion advances one or more substantive claims
for relief,   as opposed to raising a procedural defect in his
original proceeding under§ 2255, "the motion should be construed
as a successive§ 2255 motion[.]"       United States v. Hernandes, 708
F.3d 680, 681 (5th Cir. 2013) (citing Gonzalez, 125 S. Ct. at 2648
& n.4).


                                    -12-
     The   government correctly   notes   that   Comb's   submissions,

including his Memorandum Brief, Motion for Reconsideration, Motion
for Discovery, and Motion to Reopen Case or Withdraw Plea, all
attempt to raise new substantive claims for relief, rather than a
non-merits based defect in the court's earlier decision on his

Initial§ 2255 Motion. 42   As such, these submissions are construed
as a successive motion for relief under§ 2255.
     It is well established that a second or successive motion
under§ 2255 must be certified as provided in 28 U.S.C. § 2244 by
a panel of the appropriate court of appeals to contain --
     (1)   newly discovered evidence that, if proven and
           viewed in light of the evidence as a whole,
           would be sufficient to establish by clear and
           convincing   evidence  that   no   reasonable
           factfinder would have found the movant guilty
           of the offense; or
     (2)   a new rule of constitutional law, made
           retroactive to cases on collateral review by
           the Supreme Court,     that was previously
           unavailable.
28 U.S.C.§ 2255(h).   Under the plain language of this gatekeeping
provision, this court lacks jurisdiction to entertain a second or


      Motion to Dismiss, Docket Entry No. 344, pp. 6-8;
     42

United States' Response to Motion to Reopen Case or Withdraw Plea,
Docket Entry No. 346, pp. 5-9. The government notes that none of
the cases relied upon by Comb (Hughes, Carpenter, and Rosemond)
apply to his conviction and sentence.      See Motion to Dismiss,
Docket Entry No. 344, p. 10. In addition, the government notes
that Comb's request to withdraw his guilty plea is untimely under
Fed. R. Crim. P. ll(e) ("After the court imposes sentence, the
defendant may not withdraw a plea of guilty or nolo contendere, and
the plea may be set aside only on direct appeal or collateral
attack."). See United States' Response to Motion to Reopen Case or
Withdraw Plea, Docket Entry No. 346, pp. 8-9.
                                -13-
successive motion unless a panel of the United States Court of

Appeals for the Fifth Circuit authorizes the filing of such a
motion.   See United States v. Key, 205 F.3d 773, 774 (5th Cir.
2000) (per curiam) (describing the gatekeeping provision as a bar
to the district court's asserting jurisdiction over any successive
habeas petition until permission has been granted).         "Indeed, the

purpose of this provision was to eliminate the need for the
district courts to repeatedly consider challenges to the same
conviction unless an appellate panel first found that those
challenges had some merit."     Key, 205 F.3d at 774 (citing In re
Cain, 137 F.3d 234, 235 (5th Cir. 1998)).

     Comb appears to contend that the gatekeeping provision should
not apply because he has not expressly invoked 28 U.S.C. § 2255 in
any of his pending motions.43   Comb does not dispute, however, that
he is attempting to raise new substantive claims and he offers no
reason why the gatekeeping provision found in 28 U.S.C. § 2255(h)
should not apply to his pending motions for relief from his
conviction and sentence.        See   Robinson,   917   F.3d   at 865-68
(reviewing a defendant's claims based on intervening Supreme Court
precedents and concluding that "[t]he district court did not err in
determining that the [defendant's]      motion was,     in actuality,   a
second or successive habeas petition").           Because he has not
complied with   §   2255(h) by obtaining authorization to file a


      Motion in Response to the Government's Reply, Docket Entry
     43

No. 345, pp. 1-4.
                                 -14-
successive motion for relief from his conviction and sentence,
Comb's pending motions will be denied for lack of jurisdiction. As
a result, the court is also without jurisdiction to consider Comb's
motion for appointment of counsel.             See Key, 205 F.3d at 775.


                   III.   Certificate of Appealability

     Rule ll(a) of the Rules Governing Section 2255 Proceedings for
the United States District Courts provides that the district court
must issue or deny a certificate of appealability when it enters a
"final   order     adverse   to   the     applicant."       A   certificate      of
appealability will not        issue      unless the petitioner         makes     "a
substantial showing of the denial of a constitutional right," 28
U.S.C. § 2253(c)(2), which requires a petitioner to demonstrate
"that reasonable jurists would find the district court's assessment
of the constitutional claims debatable or wrong."                    Tennard v.
Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting Slack v. McDaniel,
120 S. Ct. 1595, 1604 (2000)).        Where denial of relief is based on
procedural grounds, the petitioner must show not only that "jurists
of reason would find it debatable whether the petition states a
valid claim of the denial of a constitutional right," but also that
they "would find it debatable whether the district court was
correct in its procedural ruling."             Slack, 120 U.S. at 1604.        The
defendant   has    not    shown   that    he    meets    the    criteria   for   a
certificate   of    appealability        in    this     case.     Therefore,     a

certificate of appealability will not issue.


                                      -15-
                    IV.   Conclusion and Order

     Accordingly, it is ORDERED that

     1.   The United States' Motion to Dismiss (Docket Entry
          No. 344) is GRANTED.

     2.   All of the pending motions filed by the defendant,
          Zebadiah Jerome Comb, including the Memorandum
          Brief in Support of Motion to Vacate, Set Aside, or
          Correct    Sentence,   Pursuant   to    28   U.S.C.
          § 2255(f) (3) (Docket Entry No. 335); Motion for
          Cause and Consideration of the Case (Docket Entry
          No. 340); Motion for Discovery Pursuant to
          Rule 6(b) Discovery (Docket Entry No. 341); Motion
          to Reopen Case and or Withdraw Plea Pursuant to
          Rule 32(d) (Docket Entry No. 343); Motion in
          Response to the Government's Reply (Docket Entry
          No. 345); and Motion to Appoint Counsel (Docket
          Entry No. 349) are DENIED.

     3.   A certificate of appealability is DENIED.
     The Clerk shall provide a copy of this Memorandum Opinion and
Order to the parties.

     SIGNED at Houston, Texas, on this the 18th day of March, 2020.




                                             SIM LAKE
                              SENIOR UNITED STATES DISTRICT JUDGE




                               -16-
